 

CELEBRITY ENDORSEMENT AGREEMENT

 

THIS AGREEMENT is made as of this March 14, 2012 but effective as of March 1,
2012 (“Effective Date”) by and between Bizzingo, Inc., a Nevada corporation with
offices at 63 Main Street, Suite 202, Flemington, NJ 08822 (“Bizzingo”) and
Joseph Theismann, an individual whose address is 21495 Ridgetop Circle, Suite
304A, Sterling Virginia 20166 (“Theismann”) (collectively the “Parties”).

 

WITNESSETH:

 

WHEREAS, Theismann is recognized and widely known throughout the world as a
retired, hall of fame professional athlete, and sports celebrity; and

 

WHEREAS, Theismann’s name, by virtue of his ability and experience, has acquired
a meaning in the mind of the purchasing public important to the advertising,
promotion, and sale of services and merchandise; and

 

WHEREAS, Bizzingo has developed a B2B interactive platform which engages in
business social media including mobile and Internet applications (“Network”);
and

 

WHEREAS, Bizzingo is desirous of acquiring the rights to utilize Theismann’s
name in connection with the advertisement, promotion, and sale of the Network as
provided herein and Theismann is willing to grant such right

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, it is agreed as follows:

 

1. GRANT OF RIGHTS. Subject to the terms and conditions set forth herein,
Theismann hereby grants to Bizzingo and its affiliates the unlimited right and
privilege during the Term (as defined herein) and within the Territory to use
the Property (as defined herein) in connection with the advertisement,
promotion, and sale of the Network in the Territory whether through film,
television, radio, print and Internet media, including the right to use the
Property in or on the Network. It being understood and agreed that Bizzingo
shall have the right to exhibit commercials, infomercials, advertisements and
otherwise make use of all Property on a worldwide basis and that Bizzingo and
its affiliates shall be the sole owner of all commercials, promotional materials
and other items produced or created hereunder and all related rights worldwide,
including, without limitation, copyright, trademark and intellectual property
rights, subject however to the terms and conditions herein. Theismann agrees to
cooperate with Bizzzingo’s promotional efforts in this regard. In addition, as
reasonably requested by Bizzingo, Theismann agrees to provide Bizzingo with such
signatures, photographs and the like in order to fulfill his obligations
hereunder.

 

1

 

 

Bizzingo agrees that any use of the Property for advertising, promotional or
sale purposes will be approved in advance by Theismann. Theismann agrees that
such material, submitted for approval as provided herein may be deemed by
Bizzingo to have been approved hereunder if the same is not disapproved by the
Theismann in writing within fourteen (14) days after Theismann’s receipt
thereof. Theismann agrees that any material submitted hereunder will not be
unreasonably disapproved and, if it is disapproved, that Theismann shall advise
Bizzingo in writing of the specific grounds therefor at the time of disapproval
and provide Bizzingo with specific changes or alterations to such materials.
Bizzingo thereafter shall have the right and privileged to use such Property as
provided in this Agreement subject to such changes or alterations.

 

Except as stated herein, no other rights or privileges are granted to Bizzingo
by Theismann.

 

“Property” as stated herein shall mean Theismann’s name (including “Joe
Theismann”, “Theismann” “J. Theismann”), nicknames, initials, autograph,
facsimile signature, photograph, image, likeness, voice, video portrayals,
biographical data, character, symbols, and/or other endorsement, and any
variations or deviations thereof.

 

“Territory” as stated herein shall mean worldwide.

 

2. TERM. Unless sooner terminated under the provisions hereof, this Agreement
shall commence on the Effective Date and continue for a period of one (1) year
(“Term”). provided however, that the Parties may extend the Term for an
additional year period by entering into an written addendum of the Agreement
extending such term.

 

3. COMPENSATION.

a.In consideration for the rights granted hereunder and for the promotional
appearances provided herein, Bizzingo, subject to the other terms and conditions
herein, agrees to pay to Theismann during the Term the royalty recited in
Schedule A (the “Royalty”). In addition, concurrent with the execution hereof,
Bizzingo will pay Theismann the Initial Bonus described in Schedule A.

b.The Royalty owed Theismann shall be calculated on a quarterly calendar basis
(“Royalty Period") commencing on the first (1st) day of June, September,
December, and March, except that the first and last calendar quarters may be
"short" depending on the effective date of this Agreement. Payment of the
Royalty shall be made no later than 45 days after the termination of the
preceding full calendar quarter. The foregoing notwithstanding, if this
Agreement is terminated in accordance with the provisions herein during a
Royalty Period, the Royalty shall be calculated up to and including the
Termination Date and payment of the Royalty shall be made as provided herein.

c.For each Royalty Period, Bizzingo shall provide Theismann with a written
royalty statement in a form acceptable to Theismann certified by a duly
authorized officer of Bizzingo.

d.Theismann shall be responsible for all federal, state and local taxes related
to the Royalty.

 

2

 

 

4. PROMOTIONAL APPEARANCES.

In addition to the other terms and conditions herein, during the Term, Theismann
also will;

a.Make himself available for four (4) sessions for production of photographs, or
radio, television, video or other multi-media programming for use in Bizzingo's
advertising or promotional materials, with each such session not exceeding eight
(8) hours.

b.Make four (4) public appearance for the purpose of promoting the Network,
which may include autograph sessions, dinner appearances, and/or other
appearances not described in 4(a) above, with each such session not exceeding
two (2) hours.

 

Bizzingo recognizes that Theismann's schedule and will not schedule any such
session or appearance at a time that would conflict with Theismann's current
obligations. Following the execution of this Agreement, Theismann will provide
Bizzingo with an availability schedule indicating black out and/or available
dates and from time to time will endeavor to update such schedule. In this
regard, Bizzingo agrees to provide Joseph Theismann with at least thirty (30)
days' written notice of any photographic sessions or public appearances to
permit Theismann to properly schedule the session or appearance. Bizzingo will
pay all reasonable out of pocket expenses incurred by Theismann in connection
with such session or appearance which expenses shall not exceed One Thousand
Dollars ($1,000) per day unless Theismann receives prior written approval from
Bizzingo. For any travel incurred by Theismann as part of his appearances,
Bizzingo will provide first class air travel and hotel accommodations.

 

5. NOTICES AND PAYMENTS. Any notice, request, demand or other communication
required or permitted hereunder shall be in writing and shall be deemed properly
given when actually received or within fourteen (14) days of mailing by
certified or registered mail, return receipt requested, postage prepaid,
whichever first occurs,

 

to Theismann at: JRT Associates, Inc.   21495 Ridgetop Circle, Suite 304A  
Sterling, Virginia 20166       With a copy to:   Eric V. Zimmerman, Esquire  
Miller Zimmerman, PLC   50 Catoctin Circle, Suite 201   Leesburg, Virginia 20176
    to Bizzingo at:     63 Main Street   Suite 202   Flemington, NJ 08822

 

3

 

 

  With a copy to:   Daniel H. Luciano, Esq.   242A West Valley Brook Road  
Califon,NJ 07830

 

Either party may change its address for the purpose of this Agreement by giving
notice to the other party in accordance herewith.

 

6. INSPECTION AND AUDIT. Theismann or his representatives, at his cost and
expense, shall have the right, upon reasonable notice and during normal business
hours, to inspect Bizzingo's books and records and all other documents and
material in Bizzingo's possession or control with respect to the determination
of Royalties payable hereunder. Theismann shall have free and full access
thereto for such purposes and may make copies thereof.

 

All books and records relative to Bizzingo's obligations hereunder shall be
maintained and made accessible to Theismann for inspection at a location in the
United States for at least one year after termination of this Agreement.

 

7. RESERVATION OF RIGHTS.

(a). Except as stated herein, Theismann shall retain all rights in and to his
name, his right of publicity, and the endorsement whether during the Term or any
extension thereof. Notwithstanding the foregoing, during the term and for a
period of one (1) year thereafter, Theismann shall not use, permit the use of,
or license to others the Property in connection with the advertisement,
promotion, and sale of any network or Internet service, including but limited to
all computer/video games, CD-ROMs, and/or interactive video of any form, except
for a pre-existing license by Theismann. Bizzingo and Theismann agree that they
shall take all necessary steps during the Term to protect the endorsement in
connection with the advertisement, promotion, and sale of the Network.

(b). It is understood and agreed that Theismann shall retain all right, title,
and interest in his likeness, name, and/or trademarks, where applicable, except
as rights granted hereunder.

(c). The parties agree to execute any documents reasonably requested by the
other party to effect any of the above provisions.

 

8. RESTRICTED STOCK, RISK OF INVESTMENT, AND INVESTMENT INTENT.

(a). Theismann acknowledges that the Royalty Warrant and Bonus Warrant and the
shares of common stock of Bizzingo underlying such warrants are "restricted
securities" as that term is defined under federal securities laws. In addition,
any stock certificate representing such shares shall contain the restrictive
legend set for on Schedule A may not be sold, transferred or hypothecated unless
such transfer is pursuant to an effective registration statement or an exemption
from such registration as verified by an opinion of counsel acceptable to
Bizzingo.

 

4

 

 

(b). Theismann acknowledges and agrees that any investment in Bizzingo warrants
and common stock involves substantial risks and that Theismann or his
representative has had the opportunity to review fully the books, records and
financial statements of Bizzingo along with the Quarterly, Annual and Periodic
filings of Bizzingo on the Securities and Exchange Commission's EDGAR website
(http://sec.gov/edgar/searchedgar/companvsearch.html) and has determined that
Bizzingo common stock is a suitable investment and he can bear the risk
associated with such investment.

(c). Theismann represents and warrants to Bizzingo that he is acquiring such
shares of Bizzingo common stock for investment purposes and not with a view
towards distribution.

 

9. REPRESENTATIONS, WARRANTIES AND INDEMNITY.

a.Theismann represents and warrants that, except as otherwise disclosed herein,
he has not granted nor will he grant during the Term and for a period of one (1)
year thereafter to any other party any right, permission, or license to use the
Property in connection with the advertisement, sale, or promotion of the Network
or in connection with networks that are identical or substantially similar to
the Network.

b.Theismann further represents and warrants to Bizzingo that he is the owner
free and clear of the rights granted herein, and has the full right. power,
legal capacity and authority to grant the rights herein.

c.Theismann further represents and warrants that he has not misrepresented or
concealed anything with respect to his or her background that may have a
prejudicial effect on the value of the endorsement, that he is in good health
and does not plan to retire during the Term of this Agreement, and that he or
she has not engaged nor will he or she engage during the Term of this Agreement
in any activity (criminal or otherwise) that could potentially have a negative
impact on the Network.

d.Bizzingo agrees to defend, indemnify, and hold Theismann harmless against all
costs, expenses, and losses (including reasonable attorney fees and costs)
incurred through claims of third parties against Theismann based on the
manufacture or sale of the Network including, but not limited to, actions
founded on network liability. In this regarding, within thirty (30) days from
the execution of this Agreement, Bizzingo will secure an insurance policy with
limits of $5,000,000 per event and $ 5,000,000 umbrella, naming Theismann as an
additional insured, covering the losses and claims stated in this sub-paragraph
d.

e.Theismann agrees to defend, indemnify, and hold Bizzingo, and its officers,
directors, agents, and employees, harmless against all costs, expenses, and
losses (including reasonable attorney fees and costs) incurred through claims of
third parties against Bizzingo based on a breach by Theismann of any
representation and/or warranty made in this Agreement or with respect to any
third-party claims for infringement involving the use of the Property by
Bizzingo.

 

5

 

 

10. TERMINATION.

a.Theismann shall have the right to terminate this Agreement upon thirty (30)
days prior written notice to Bizzingo upon the occurrence of any of the
following:

i.Bizzingo is adjudicated insolvent, declares bankruptcy, or

ii.Bizzingo fails to continue its business of selling the Network; provided,
however, that nothing contained in this Agreement shall obligate Bizzingo to
sell any specific quantities of Network during the Term;

iii.Bizzingo fails to make payment to Theismann of any Royalties due pursuant to
this Agreement within thirty (30) days after such due date;

iv.Bizzingo fails to maintain the liability insurance as herein provided.

b.Bizzingo shall have the right to terminate this Agreement upon thirty (30)
days prior written notice to Theismann or his or her legal representative upon
the occurrence of any of the following:

i.Theismann engages in illegal, immoral, or criminal conduct resulting in a
felony conviction; misrepresents or conceals anything in his or her background
that could be detrimental to the value of the endorsement being made; engages in
conduct contrary to the best interests of Bizzingo; engages in conduct that
offends the sensitivities of a significant portion of the population; or engages
in conduct that could bring Theismann into public disrepute;

ii.Totally retires from the entertainment or sports industry; or

iii.Upon Theismann's death.

c.In addition to as stated in (a) or (b) above, either party may terminate this
Agreement in the event of a breach of any provision of this Agreement by the
other by providing thirty (30) days* prior written notice to the breaching
party, provided that, during the 30-day period, the breaching party fails to
cure such breach.

d.Theismann shall have the right to terminate this Agreement at any time upon
thirty (30) days' written notice to Bizzingo, such termination to become
effective at the conclusion of such 30-day period.

 

Upon termination of this Agreement as provided in this Section 10 (each a
"Termination Date") or upon the expiration of the Term, Bizzingo shall cease
using the Property in any way, and Theismann shall not be entitled to the
Royalty, in each case from and after the Termination Date.

 

11. RELATIONSHIP OF THE PARTIES. Theismann's performance of services for
Bizzingo hereunder is in his or her capacity as an independent contractor.
Accordingly, nothing contained in this Agreement shall be construed as
establishing an employer/employee, a partnership, or a joint venture
relationship between Theismann and Bizzingo.

 

6

 

 

12. FORCE MAJEURE. Neither party will be liable for, or will be considered to be
in breach of or default under this Agreement on account of, any delay or failure
to perform as required by this Agreement as a result of any causes or conditions
that are beyond such Party's reasonable control and that such Party is unable to
overcome through the exercise of commercially reasonable diligence. If any force
majeure event occurs, the affected Party will give prompt written notice to the
other Party and will use commercially reasonable efforts to minimize the impact
of the event.

 

13. JURISDICTION/DISPUTES. The Parties hereby agree that all disputes related to
this Agreement shall be settled by arbitration pursuant to the rules and
regulations of the American Arbitration Association. Parties all consent to the
jurisdiction of such courts, agree to accept service of process by mail, and
hereby waive any jurisdictional or venue defenses otherwise available to it

 

14. AGREEMENT BINDING ON SUCCESSORS. The provisions of the Agreement shall be
binding upon and shall inure to the benefit of the Parties hereto, their heirs,
administrators, successors and assigns.

 

15. ASSIGNABILITY. Neither party may assign this Agreement or the rights and
obligations thereunder to any third party without the prior express written
approval of the other party which shall not be unreasonably withheld.

 

16. WAIVER. No waiver by either party of any default shall be deemed as a waiver
of prior or subsequent default of the same of other provisions of this
Agreement.

 

17. SEVERABILITY. If any term, clause or provision hereof is held invalid or
unenforceable by a court of competent jurisdiction, such invalidity shall not
affect the validity or operation of any other term, clause or provision and such
invalid term, clause or provision shall be deemed to be severed from the
Agreement.

 

18. INTEGRATION. This Agreement constitutes the entire understanding of the
Parties, and revokes and supersedes all prior agreements between the Parties and
is intended as a final expression of their Agreement. It shall not be modified
or amended except in writing signed by the Parties hereto and specifically
referring to this Agreement. This Agreement shall take precedence over any other
documents which may conflict with this Agreement.

 

19. CONFIDENTIALITY AND NON-DISPARAGEMENT AGREEMENT. Concurrent with the
execution of this agreement, the parties will execute a mutually acceptable
Confidentiality and Non-Disparagement Agreement.

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have each caused to be affixed hereto its or his/her hand on the day indicated
above.

 

7

 

 

Theismann

 

[sig1.jpg] Joseph Theismann

  

 

Bizzingo, Inc.

 

[sig2.jpg] Douglas Toth President

  

8

 

 

SCHEDULE A

(Attached to and made a part of the Celebrity Endorsement Agreement

dated March 14, 2012 by and between Bizzingo, Inc. and

Joseph Theismann)

 

I
Background

 

Bizzingo expects to populate its Network with Activated Users (as defined
herein) through two distinct methods.

 

Method 1.

(a). Bizzingo will acquire basic business information for a prospective user of
the Network, which will include all or part of the following; business name and
address, telephone number, email address or website. This basic business
information will be acquired through (i) arrangements with specific groups,
clubs, networks, or associations, such as Chambers of Commerce, Universities, or
trade organization, to acquire member information, or (ii) through purchase or
license arrangements with content providers. In either case, once Bizzingo
obtains information for a specific user, it will use that information to create
or seed a separate user profile in its database for that prospective user
(“Seeded Profile”). As of the date of this Agreement, Bizzingo has arrangements
with content providers and associations to provide the basic business
information for over 6,000,000 prospective users which will be seeded by
Bizzingo. For clarification purposes, at this point in the process, a Seeded
Profile is not an “Activated User.”

 

(b). In order to activate a Seeded Profile, Bizzingo will contact a prospective
user informing them of the existence of their Seeded Profile on the Network, and
the prospective user is then required to: (i) search and locate the Bizzingo
database for its Seeded Profile and (ii) claim the Seeded Profile by editing or
adding content to the Seeded Profile. Once the steps set forth in the
immediately preceding sentence has been completed by a user, that user will be
deemed to be an “Activated User” and the Network will identify that user as an
Activated User.

 

Method 2. A prospective user independently (from Method 1) may create its own
user profile on the Network. This user will be deemed an Activated User and the
Network will identify that user as an “Activated User.”

 

II
Royalty and Initial Bonus

 

1. Royalty. The Royalty payable under the Agreement shall be in the form of one
(1) common stock purchase warrant of Bizzingo (as further described herein) for
each Activated User (as defined above) that occurs during a Royalty Period
determined on the last day of each Royalty Period during the Term. It being the
intent of the parties that no more than one (1) common stock purchase warrant
shall be issued per Activated User, and by way of example, if on the last day of
the first and second Royalty Periods, the Network has 500,000 and 1,500,000
Activated Users, respectively, Theismann shall receive 500,000 common stock
purchase warrants for the first Royalty Period and an additional 1,000,000
common stock purchase warrants for the second Royalty Period. Each common stock
purchase warrant shall enable Theismann to acquire one (1) share of common stock
of Bizzingo at an exercise price of $0.15 per share during a term of five (5)
years from the end of the applicable Royalty Period. The form of the warrant is
attached hereto as Schedule A-l and shall be referred to as the “Royalty
Warrant."

 

9

 

 

2. Initial Bonus. Concurrent with the execution hereof, Bizzingo will issue
Theismann, as a one time bonus, a common stock purchase warrant to purchase
1,000,000 shares of common stock of Bizzingo at a purchase price of $0.15 per
share during a term of five (5) years. The form of warrant is attached hereto as
Schedule A-II and shall be referred to as the “Bonus Warrant."

 

3. Restrictive Legend. The restricted legend for purposes of any certificate
representing the Royalty Warrant and Bonus Warrant, and the stock certificate
for shares underlying the Royalty Warrant or Bonus Warrant is as follows:

 

The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended (the "Act") or any state
securities law. These shares have been acquired for investment and may not be
offered for sale, hypothecated, sold or transferred, nor will any assignee or
transferee thereof be recognized by the Company as having any interest in such
shares, in the absence of(i) an effective registration statement with respect to
the shares under the Act, and any other applicable state law, or (ii) an opinion
of counsel satisfactory to the Company that such shares will be offered for
sale, hypothecated, sold or transferred only in a transaction which is exempt
under or is otherwise in compliance with the applicable securities laws.

 

***

 

10

 

 